The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2014

                                     No. 04-14-00570-CR

                                     Shawn L. SANDERS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5452
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                        ORDER
       On August 6, 2014, appellant filed what appears to be a notice of appeal in which he
complains of a grand jury indictment. Subsequently, the trial court clerk filed a notice that no
judgment exists in the complained-of cause number. Thus, it appears from the documents before
the Court that the case has not yet proceeded to trial and judgment.

       As a general rule, an appellate court has jurisdiction to consider an appeal by a criminal
defendant only after a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no
pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).
Accordingly, appellant is ORDERED to show cause in writing why this appeal should not be
dismissed for lack of jurisdiction within thirty days from the date of this order.

        All other appellate deadlines are SUSPENDED pending our resolution of the
jurisdictional issue.

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court